UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant þFiled by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission (as permitted by Rule14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 GILMAN CIOCIA,INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Table of Contents On June 20, 2013, National Holdings Corporation, a Delaware corporation (“National”) and Gilman Ciocia, Inc., a Delaware corporation (“Gilman”) entered into an Agreement and Plan of Merger (the “merger agreement”) by and among National, Gilman and National Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary of National (the “Merger Sub”). In the proposed merger, Merger Sub will be merged with and into Gilman, so that Gilman will become a wholly-owned subsidiary of National. If the merger is completed: ● National stockholders will continue to own their existing shares of National common stock, par value $0.02 per share (“National common stock”); ● all of the outstanding shares of Gilman common stock, par value $0.01 per share, outstanding as of the effective time of the merger (the “effective time”) will be exchanged for a total of up to 24,000,000 shares of National common stock, par value $0.02 per share, (subject to rounding for fractional shares) which equates to an exchange ratio of 0.248843451 shares of National common stock for each share of Gilman common stock, subject to adjustment as further described in the proxy statement/prospectus; ● National shall issue five-year options to purchase 1,750,000 shares of National common stock to certain employees and independent contractors of Gilman at an exercise price of $0.50 per share; ● National will pay off up to $5,400,000 of outstanding indebtedness of Gilman which shall exclude any capital leases, leasehold improvements, insurance premium financing and financing of the AT&T equipment lease of Gilman or its subsidiaries; and ● the board of directors of National will be increased from nine members to 11 members and two persons nominated by the board of directors of Gilman and reasonably acceptable to National will be elected as Class I members of the board of directors of National and National will nominate such persons for election at the next election of Class I directors of National. If the merger agreement is completed, Gilman will survive the merger as a wholly-owned subsidiary of National and will still be named Gilman Ciocia, Inc. after the merger and all Gilman stockholders (except those who properly exercise dissenters’ rights under Delaware law) will become stockholders of National. National’s common stock is quoted on the OTC Bulletin Board under the symbol “NHLD.” On August 7, 2013, the closing, high and low price for National common stock reported was $0.26 per share, $0.26 and $0.26, respectively. On July August 7, 2013, National had 89,016,988 shares of common stock outstanding. Gilman’s common stock is quoted on the OTC Bulletin Board under the symbol “GTAX.” On August 7, 2013, the closing, high and low price for Gilman common stock reported was $0.05, $0.05 and $0.05, respectively. On August 7, 2013, Gilman had 96,446,179 shares of common stock outstanding. The accompanying document is a proxy statement of Gilman and a prospectus of National, and provides you with information about National, Gilman the proposed merger and the special meeting of Gilman stockholders. Gilman encourages you to read the entire proxy statement/prospectus carefully. Table of Contents You may also obtain more information about National and Gilman from documents National and Gilman have filed with the Securities and Exchange Commission. For a discussion of risk factors you should consider in evaluating the merger agreement you are being asked to adopt, see “Risk Factors” beginning on page19 of the accompanying proxy statement/prospectus. The merger cannot be completed unless Gilman stockholders approve the merger agreement and Gilman has scheduled a special meeting for its stockholders to vote on the merger agreement. The special meeting will be held on September 9, 2013, at10:00 a.m. (local time) at the offices of Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor, New York, NY 10006. At the Gilman special meeting, you will be asked to consider and vote on the following matters: ● a proposal to adopt the merger agreement and the transactions contemplated thereby. The merger is more fully described in the accompanying proxy statement/prospectus and the merger agreement is attached as Annex A to the accompanying proxy statement/prospectus; ● a proposal to approve, on a nonbinding advisory basis, the “golden parachute” compensation payable to one of Gilman’s executive officers in connection with the merger as described in the accompanying proxy statement; and ● a proposal to approve one or more adjournments of the special meeting, if necessary or appropriate, to solicit additional proxies to approve the proposal to adopt the merger agreement. Stockholders will also act on any other business that may properly come before the meeting. After careful consideration, the Gilman board of directors has approved the merger agreement and declared it to be advisable, fair to and in the best interests of Gilman and its stockholders. The Gilman board of directors recommends that all stockholders vote “FOR” approval of the proposal to adopt the merger agreement, “FOR” approval of the nonbinding advisory proposal regarding “golden parachute compensation” and “FOR” approval of the proposal to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies. You should be aware that certain stockholders and officers and directors of Gilman have entered into a voting and support agreement with National, Merger Sub and Gilman, under which they agreed, among other things, to vote certain shares of Gilman common stock as to which they have the right to vote (58,439,849 shares, or 60.3% of the outstanding shares of Gilman common stock on the record date) in favor of the adoption of the merger agreement and approval of the merger and the other transactions contemplated by the merger agreement, subject to their right to approve a superior proposal. Accordingly, the approval of the merger agreement by the Gilman stockholders is assured. However, a closing condition in the merger agreement (which can be waived by National), is that holders owning no more than 5%, in the aggregate, of the outstanding Gilman common stock shall have perfected and not withdrawn a demand for dissenters’ rights pursuant to Delaware law. Whether or not you plan to attend a special meeting, please take the time to vote by completing and mailing the enclosed proxy card in the enclosed envelope. YOUR VOTE IS VERY IMPORTANT. NEITHER THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THE NATIONAL COMMON STOCK TO BE ISSUED IN THE MERGER OR DETERMINED IF THIS PROXY STATEMENT/PROSPECTUS IS ACCURATE OR ADEQUATE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The accompanying proxy statement/prospectus is datedAugust 9, 2013 andis intended to befirst mailed to Gilman stockholders on or aboutAugust 12, 2013. Table of Contents ADDITIONAL INFORMATION This proxy statement/prospectus incorporates business and financial information about National and Gilman that is not included in or delivered with this document. You can obtain the documents incorporated by reference into this proxy statement/prospectus through the website of the United States Securities and Exchange Commission (which we refer to in this Proxy Statement as the “SEC”), www.sec.gov, or by requesting them in writing or by telephone from the appropriate company at the following addresses and telephone numbers: National Holding Corporation 1200 North Federal Highway, Suite 400 Boca Raton, FL 33432 Attention: Secretary Telephone: (561) 981-1007 Gilman Ciocia, Inc. 11 Raymond Avenue Poughkeepsie, New York 12603 Attention: Ted Finkelstein, Secretary Telephone: (845) 485-5278 If you would like to request documents, please do so bySeptember 1, 2013, in order to receive them before Gilman’s special meeting. Stockholders may also consult National’s or Gilman’s websites for more information concerning the merger described in this proxy statement/prospectus and each of the parties thereto. National’s website is www.nhldcorp.com and Gilman’s website is www.gtax.com. Information included on these websites is not incorporated by reference into this proxy statement/prospectus. Table of Contents GILMAN CIOCIA, INC. Corporate Headquarters 11 Raymond Avenue●Poughkeepsie, NY 12603 845.485.5278 tel● 845.622.3638 fax NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD ONSEPTEMBER 9, 2013 To the Stockholders of Gilman Ciocia, Inc.: You are cordially invited to attend a special meeting of the stockholders of Gilman Ciocia, Inc. a Delaware corporation (“Gilman”), to be held onSeptember 9, 2013 at 10:00 a.m. local time, at the offices of Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor, New York, NY 10006. . On June 20, 2013, Gilman entered into an agreement and plan of merger (as it may be amended from time to time, the “merger agreement”) with National Holdings Corporation, a Delaware corporation (“National”), and National Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary of National (“Merger Sub”), providing for the merger (the “merger”) of Merger Sub with and into Gilman. Following the merger, Gilman will be a wholly-owned subsidiary of National. At the Gilman special meeting, you will be asked to consider and vote on the following matters: ● a proposal to adopt the merger agreement and the transactions contemplated thereby. The merger is more fully described in the accompanying proxy statement/prospectus and the merger agreement is attached as Annex A to the accompanying proxy statement/prospectus; ● a proposal to approve, on a nonbinding advisory basis, the “golden parachute” compensation payable to one of Gilman’s executive officers in connection with the merger as described in the accompanying proxy statement; and ● a proposal to approve one or more adjournments of the special meeting, if necessary or appropriate, to solicit additional proxies to approve the proposal to adopt the merger agreement. Stockholders will also act on any other business that may properly come before the meeting. Holders of record of Gilman common stock at the close of business onAugust 7, 2013, the record date for the Gilman special meeting, are entitled to notice of and to vote as a single class on the merger proposal at the meeting or at any adjournment or postponement thereof. Completion of the merger requires approval of Gilman’s common stockholders. After careful consideration, the Gilman board of directors has approved the merger agreement and declared it to be advisable, fair to and in the best interests of Gilman and its stockholders. The Gilman board of directors recommends that all stockholders vote “FOR” approval of the proposal to adopt the merger agreement, “FOR” approval of the nonbinding advisory proposal regarding “golden parachute compensation” and “FOR” approval of the proposal to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies. Your vote is very important. Whether or not you plan to attend the special meeting, please complete, date, sign and return, as promptly as possible, the enclosed proxy card in the accompanying prepaid reply envelope. Gilman cannot complete the merger unless the holders of a majority of the outstanding shares of Gilman common stock entitled to vote at the special meeting vote to approve the proposal to adopt the merger agreement. If your shares of Gilman common stock are beneficially owned and held in nominee or “street name” by your bank, brokerage firm or other nominee, your bank, brokerage firm or other nominee will be unable to vote your shares of Gilman common stock without direction from you. You should direct your bank, brokerage firm or other nominee to vote your shares of Gilman common stock in accordance with the directions provided by your bank, brokerage firm or other nominee. Table of Contents You should be aware that certain stockholders and officers and directors of Gilman have entered into a voting and support agreement with National, Merger Sub and Gilman, under which they agreed, among other things, to vote certain shares of Gilman common stock as to which they have the right to vote (58,439,849 shares, or 60.3% of the outstanding shares of Gilman common stock on the record date) in favor of the adoption of the merger agreement and approval of the merger and the other transactions contemplated by the merger agreement, subject to their right to approve a superior proposal. Accordingly, the approval of the merger agreement by the Gilman stockholders is assured. However, a closing condition in the merger agreement (which can be waived by National), is that holders owning no more than 5%, in the aggregate, of the outstanding Gilman common stock shall have perfected and not withdrawn a demand for dissenters’ rights pursuant to Delaware law. Please do not send any Gilman stock certificates at this time. If the merger is completed, forms to be used to exchange your Gilman stock certificates for National stock certificates will be mailed to you. The accompanying proxy statement/prospectus provides you with detailed information about the Gilman special meeting, the merger agreement and the merger. A copy of the merger agreement is attached as Annex A to the accompanying proxy statement/prospectus. Gilman encourages you to carefully read the entire proxy statement/prospectus and its annexes, including the merger agreement. By Order of the Board of Directors, /s/ James Ciocia James Ciocia, Chairman of the Board Poughkeepsie, New York August9, 2013 Table of Contents FORWARD-LOOKING STATEMENTS This proxy statement/prospectus contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements often, although not always, include words or phrases like “will likely result,” “expect,” “will continue,” “anticipate,” “estimate,” “intend,” “plan,” “project,” “outlook,” or similar expressions. Forward-looking statements are based upon certain underlying assumptions, including any assumptions mentioned with the specific statements, as of the date such statements were made. Such assumptions are in turn based upon internal estimates and analyses of market conditions and trends, management plans and strategies, economic conditions and other factors. Forward-looking statements and the assumptions underlying them are necessarily subject to risks and uncertainties inherent in projecting future conditions and results. Factors that could cause actual results to differ materially from these forward-looking statements include, but are not limited to, those set forth under “Risk Factors” beginning on page19 of this proxy statement/prospectus. The forward-looking statements contained in this proxy statement/prospectus include statements about the following: ● the occurrence of any event, change or other circumstances that could give rise to the termination of the merger agreement, including a termination under circumstances that could require Gilman or National to pay a termination fee; ● the ability to integrate National's and Gilman’s businesses and operations; ● the combined company’s success in integrating the management teams and employees and consultants of National and Gilman; ● the inability to complete the merger due to the failure to obtain stockholder approval or the failure to obtain FINRA approval or satisfy other conditions to completion of the merger; ● the combined company’s ability to successfully manage relationships with customers and other important relationships; ● the outcome of any legal proceedings, regulatory proceedings or enforcement matters that may be instituted against National or Gilman relating to the merger agreement; ● the ability to retain key employees and consultants; ● management’s ability to focus on other ongoing business concerns given the additional work as a result of the merger; ● the merger agreement’s contractual restrictions on the conduct of National's and Gilman’s business prior to the completion of the merger; ● the amount of the costs, fees, expenses and charges related to the merger; and ● the compatibility of business cultures. National and Gilman caution you not to place undue reliance on the forward-looking statements, which speak only as of the date of this proxy statement/prospectus. Except as may be required by law, neither National nor Gilman has any obligation to update or alter these forward-looking statements, whether as a result of new information, future events or otherwise. Table of Contents TABLE OF CONTENTS Page QUESTIONS AND ANSWERS ABOUT THE PROPOSED MERGER 1 SUMMARY 8 The Companies 8 The Merger 9 The Merger Agreement 9 What you will Receive in the Merger 10 Treatment of Stock Options and Warrants 10 Recommendation of the Gilman’s Board of Directors 10 Opinion of Gilman’s Financial Advisor 10 Opinion of National’s Financial Advisor 11 Interests of Directors and Executive Officers in the Merger 11 Financing Matters 12 Dissenters’ Rights 12 The Stockholders Meeting 12 Voting and Support Agreements 13 Board of Directors and Management Following the Merger 13 Approval of "Golden Parachute" Compensation 13 Regulatory Approvals 13 Accounting Treatment 14 United States Federal Income Tax Considerations 14 Effective Time of the Merger; Exchange of Shares 14 Conditions to the Merger 14 Termination of Merger Agreement 15 Expenses and Termination Fees 15 Comparison of the Rights of Holders of National Common Stock and Gilman Common Stock 15 Summary Consolidated Financial Data of National 16 Summary Consolidated Finacial Data of Gilman 16 Market Price Data and Divided Information 17 RISK FACTORS 19 Risks Related to the Merger 19 Risks Related to the Combined Company if the Merger is Completed 22 Risks Related to National’s Business 23 Risks Related to Gilman’s Business 31 THE GILMAN SPECIAL MEETING 39 Time, Place and Purpose of the Special Meeting 39 Record Date and Quorum 39 Attendance 39 Vote Required 40 Voting and Support Agreements 41 Proxies and Revocation 41 Adjournments 42 Anticipated Date of Completion of the Merger 42 Dissenter's Rights 42 Proxy Solicitations 42 Householding 43 Questions and Additional Information 43 THE MERGER 44 -i- Table of Contents TABLE OF CONTENTS (continued) Page General 44 Background of the Merger 44 National’s Reasons for the Merger 48 Opinion of National’s Financial Advisor 49 Gilman’s Reasons for the Merger and Recommendation of Gilman’s Board of Directors 65 Opinion of Gilman’s Financial Advisor 67 Treatment of Stock Options and Warrants 72 Financing Matters 73 Interests of Directors and Executive Officers in the Merger 73 Dissenter's Rights 74 Voting and Support Agreements 77 Michael Ryan Employment Agreement 77 Golden Parachute Compensation 78 Regulatory Approvals 79 Accounting Treatment 79 Material United States Federal Income Tax Consequences of the Merger 79 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION 82 THE MERGER AGREEMENT 92 Explanatory Note Regarding the Merger Agreement 92 The Merger 92 When the Merger Becomes Effective 92 Consideration to be Received Pursuant to the Merger 92 Fractional Shares 93 Procedures for Receiving Merger Consideration 93 Lost, Stolen or Destroyed Certificates 94 Representations and Warranties 94 Conduct of Business Pending the Merger 96 Additional Agreements 98 Indemnification and Insurance 99 Conditions of the Merger Termination Termination Fees and Expenses Effect of Termination No Solicitation of Other Offers by Gilman Changes of Recommendation Amendments, Extensions and Waivers THE VOTING AND SUPPORT AGREEMENT INFORMATION ABOUT NATIONAL National's Business -ii- Table of Contents TABLE OF CONTENTS (continued) Page Management’s Discussion and Analysis of Financial Condition and Results of Operations of National Certain Relationships and Related Transactions Security Ownership of Certain Beneficial Owners and Management of National Description of NationalCapital Stock Common Stock Preferred Stock INFORMATION ABOUT GILMAN Gilman's Business Gilman’s Strategy Management’s Discussion and Analysis of Financial Condition and Results of Operations of Gilman Certain Relationships and Related Transactions Security Ownership of Certain Beneficial Owners and Management of Gilman BOARD OF DIRECTORS AND MANAGEMENT OF NATIONAL FOLLOWING THE MERGER EXECUTIVE COMPENSATION National Executive Compensation Gilman Executive Compensation -iii- Table of Contents TABLE OF CONTENTS (continued) Page SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT OF NATIONAL AFTER THE MERGER COMPARISON OF CERTAIN RIGHTS OF STOCKHOLDERS OF NATIONAL AND STOCKHOLDERS OF GILMAN OTHER MATTERS Stockholder Proposals Legal Matters 193 Experts 194 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure of National 194 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure of Gilman 194 Other Proposals Undertakings of National WHERE YOU CAN FIND MORE INFORMATION ANNEX AAGREEMENT AND PLAN OF MERGER A-1 ANNEX BFORM OF VOTING AND SUPPORT AGREEMENT B-1 ANNEX COPINION OF CASSEL SALPETER & CO LLC C-1 ANNEX DOPINION OF HOULIHAN CAPITAL, LLC D-1 ANNEX ESECTION E-1 -iv- Table of Contents QUESTIONS AND ANSWERS ABOUT THE PROPOSED MERGER The following questions and answers are intended to address briefly some commonly asked questions regarding the merger, the merger agreement and the Gilman special meeting. These questions and answers may not address all questions that may be important to you as a stockholder. Please refer to the “Summary” and the more detailed information contained elsewhere in this proxy statement/prospectus, the annexes to this proxy statement/prospectus and the documents referred to in or incorporated by reference in this proxy statement/prospectus, which you should read carefully and in their entirety. Q1. What is the merger? A1. National, National Acquisition Corp, a wholly-owned subsidiary of National which we refer to as the Merger Sub, and Gilman have entered into a merger agreement, pursuant to which Merger Sub will merge with and into Gilman, with Gilman continuing as the surviving corporation, in a transaction which is referred to as the merger. A copy of the merger agreement is attached as Annex A to this proxy statement/prospectus. Q2. Why are National and Gilman proposing to merge? A2. National and Gilman believe the merger is in the best interests of both companies and their respective shareholders. National and Gilman believe that the merger will bring together two complementary institutions to create a strategically, operationally and financially strong company that is positioned for further growth. You should review the background of and reasons for the merger described in greater detail beginning on page . Q3. Why have I received this proxy statement/prospectus? A3. Gilman is sending these materials to its stockholders to help them decide how to vote their shares of common stock with respect to the merger and other matters to be considered at the special meeting. The merger cannot be completed unless Gilman stockholders adopt the merger agreement. Gilman is holding a special meeting of its stockholders to vote on the proposals necessary to complete the merger. Information about this special meeting is contained in this proxy statement/prospectus. This document is being delivered to you as both a proxy statement of Gilman and a prospectus of National. It is a proxy statement because the Gilman board of directors is soliciting proxies from its stockholders to vote on the adoption of the merger agreement at a special meeting of Gilman stockholders as well as the other matters set forth in the notice of the meeting and described in this proxy statement/prospectus, and your proxy will be used at the special meeting or at any adjournment or postponement of the special meeting. It is a prospectus because National will issue National common stock to Gilman stockholders in the merger. On or aboutAugust 12, 2013, Gilman intends to begin to deliver to its stockholders of record as of the close of business onAugust 7, 2013, printed versions of these materials. Q4. What am I being asked to vote on at the special meeting? A4. You are being asked to consider and vote on a proposal to adopt the merger agreement, which provides, among other things, for the acquisition of Gilman by National. You are also being asked to consider and vote, on an advisory basis, on a proposal to approve the “golden parachute” compensation that will be payable to one of Gilman’s named executive officers in connection with the merger as reported in the Golden Parachute Compensation table on page78 and to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of the special meeting to approve the proposal to adopt the merger agreement. 1 Table of Contents IF GILMAN STOCKHOLDERS FAIL TO ADOPT THE MERGER AGREEMENT, THE MERGER CANNOT BE COMPLETED. Q5. How does the Gilman board of directors recommend that I vote? A5. The Gilman board of directors recommends that you vote “FOR” approval of the proposal to adopt the merger agreement, “FOR” approval of the nonbinding advisory proposal regarding “golden parachute compensation”and “FOR” approval of the proposal to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies. Q6. What will Gilman common stockholders receive for their Gilman shares? A6. All of the outstanding shares of Gilman common stock, par value $0.01 per share, outstanding as of the effective time of the merger (the “effective time”) will be exchanged for a total of up to 24,000,000 shares (subject to rounding for fractional shares) of National common stock which equates to an exchange ratio of 0.248843451 shares of National common stock for each share of Gilman common stock. Pursuant to the terms of the merger agreement, immediately prior to closing of the merger, the outstanding indebtedness of Gilman may not exceed $5,400,000, which shall exclude any capital leases, leasehold improvements, insurance premium financing and financing of the AT&T equipment lease of Gilman or its subsidiaries, and any amounts in excess of $5,000,000 and up to $5,400,000 (the “Difference”) shall cause a reduction in the number of shares of National common stock issued under the merger agreement, such reduction in share amount equal to the quotient of the Difference and $0.30 (subject to equitable adjustment for any stock split, dividend recapitalization and the like). By way of example, if Gilman’s outstanding indebtedness were $5,400,000 immediately prior to closing, this would have the effect of reducing the exchange ratio to approximately 0.2350188466 of a share of National common stock per share of Gilman common stock. Q7. Will National stockholders receive any shares as a result of the merger? A7. No. National stockholders will continue to hold the same shares of National common stock they currently own. Q8. When and where is the Gilman special meeting? A8. The special meeting will be held onSeptember 9, 2013 at10:00 a.m. local time, at the offices of Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor, New York, NY 10006. Q9. Are there risks associated with the merger that I should consider in deciding how to vote? A9. Yes. There are a number of risks related to the merger and the other transactions contemplated by the merger agreement that are discussed in this proxy statement/prospectus. Please read with particular care the detailed description of the risks described in “Risk Factors” beginning on page19 of this proxy statement/prospectus. Q10. What are the tax consequences to Gilman stockholders of the merger? A10. The exchange of shares of Gilman common stock for National common stock in the merger is intended to be a tax-free reorganization under the U.S. Internal Revenue Code of 1986, or the “Code”. Please carefully review the information under “The Merger—Material United States Federal Income Tax Consequences of the Merger” beginning on page79 for a description of the material U.S. federal income tax consequences of the merger. The tax consequences to you will depend on your own situation (including whether or not you excercise appraisal rights). We urge you to consult your tax advisors as to the specific tax consequences to you of the merger, including the applicability and effect of federal, state, and local income and other tax laws in light of your particular circumstances. 2 Table of Contents Q11. What will the name of each company be after the merger? A11. The name of National and Gilman will remain unchanged after the merger, with Gilman becoming a wholly-owned subsidiary of National. Q12. What vote is required for Gilman stockholders to approve the proposal to adopt the merger agreement? A12. Approval of the proposal to adopt the merger agreement requires the affirmative vote of the holders of a majority of the outstanding shares of Gilman common stock entitled to vote the proposal. You should be aware that certain stockholders and officers and directors of Gilman have entered into a voting and support agreement with National, Merger Sub and Gilman, under which they agreed, among other things, to vote certain shares of Gilman common stock as to which they have the right to vote (58,439,849 shares, or 60.3% of the outstanding shares of Gilman common stock on the record date) in favor of the adoption of the merger agreement and approval of the merger and the other transactions contemplated by the merger agreement, subject to their right to approve a superior proposal. Accordingly, the approval of the merger agreement by the Gilman stockholders is assured. However, a closing condition of the merger (which can be waived by National) is that holders owning no more than 5%, in the aggregate, of the outstanding Gilman common stock shall have perfected and not withdrawn a demand for dissenters’ rights pursuant to Delaware law. Because the affirmative vote required to approve the proposal to adopt the merger agreement is based upon the total number of outstanding shares of Gilman common stock, if you fail to submit a proxy or to vote in person at the Gilman special meeting, or if you vote “ABSTAIN”, or if you are not a stockholder of record and do not provide your bank, brokerage firm or other nominee with voting instructions, it will have the same effect as a vote “AGAINST” the proposal to adopt the merger agreement. Q13. What vote is required for Gilman stockholders to approve the nonbinding advisory proposal regarding “golden parachute” compensation? A13. Approval of the proposal to approve on a nonbinding advisory basis, the “golden parachute” compensation payable to one of Gilman’s executive officers in connection with the merger as described in this proxy statement/prospectus, requires the affirmative vote of a majority of the votes cast by the holders of shares of Gilman common stock present, in person or by proxy, at the special meeting and entitled to vote at the special meeting. The vote to approve the nonbinding advisory proposal regarding “golden parachute” compensationis a vote separate and apart from the vote to approve the merger agreement. You may vote for this proposal and against the merger agreement, or vice versa. Because the vote on this proposal is advisory only, it will not be binding on Gilman or National. As in the case for the proposal to adopt the merger agreement, as a result of the voting and support agreements entered into by certain stockholders and officers and directors of Gilman, approval of the proposal to approve on a nonbinding advisory basis, the “golden parachute” compensation payable to one of Gilman’s executive officers in connection with the merger as described in this proxy statement/prospectus is assured by Gilman stockholders. If you fail to submit a proxy or to vote in person at the special meeting, or if you are not a stockholder of record and do not provide your bank, brokerage firm or other nominee with voting instructions, your shares of Gilman common stock will not be voted on these proposals. A failure to vote or an abstention will have no effect on the proposal regarding the “golden parachute” compensation, because the vote is advisory only and nonbinding on Gilman. Q14. What vote is required for Gilman stockholders to approve the proposal to adjourn the special meeting, if necessary or appropriate? A14. Approval of the proposal to adjourn the special meeting, if necessary or appropriate, for the purpose of soliciting additional proxies, requires the affirmative vote of a majority of the votes cast by the holders of shares of Gilman common stock present, in person or by proxy, at the special meeting and entitled to vote at the special meeting. 3 Table of Contents As in the case for the proposal to adopt the merger agreement, as a result of the voting and support agreements entered into by certain stockholders and officers and directors of Gilman, approval of the proposal to adjourn the special meeting, if necessary or appropriate, is assured by Gilman stockholders. If you fail to submit a proxy or to vote in person at the special meeting, or if you are not a stockholder of record and do not provide your bank, brokerage firm or other nominee with voting instructions, your shares of Gilman common stock will not be voted on these proposals. A failure to vote will have no effect on the adjournment proposal, but an abstention will have the same effect as a vote “AGAINST” this proposal. Q15. Who can vote at the special meeting? A15. All holders of Gilman common stock of record as of the close of business on August 7, 2013, the record date for the special meeting, are entitled to receive notice of, and to vote at, the special meeting. Each holder Gilman common stock is entitled to cast one vote on each matter properly brought before the special meeting for each share of Gilman common stock that such holder owned as of the record date. Q16. What constitutes a quorum for the special meeting? A16. A quorum is necessary for stockholders to vote on the proposal to adopt the merger agreement, thenonbinding advisory proposal regarding “golden parachute compensation” and the proposal to adjourn the special meeting to solicit additional proxies. The presence at the special meeting, in person or by proxy, of the holders of a majority of the shares of Gilman common stock outstanding at the close of business on the record date and entitled to vote constitutes a quorum for the purposes of the special meeting. Abstentions and broker non-votes will be counted as present for the purpose of determining whether a quorum is present. As a result of the voting and support agreements entered into by certain stockholders and officers and directors of Gilman, a quorum is assured by the Gilman stockholders. Q17. How do I vote? A17. If you are a stockholder of record, you may vote your shares of Gilman common stock on matters presented at the special meeting in any of the following ways. ● in person—you may attend the special meeting and cast your vote there; ● by proxy—stockholders of record may submit a proxy to have their shares of Gilman common stock represented and voted at the special meeting by signing, dating and returning the enclosed proxy card in the accompanying prepaid reply envelope. If you hold your shares of Gilman common stock in nominee or “street name,” please refer to the instructions provided by your bank, brokerage firm or other nominee to see the choices available to you. Please note that if you are a beneficial owner of shares of Gilman common stock held in nominee or “street name” and wish to vote in person at the special meeting, you must provide a legal proxy from your bank, brokerage firm or other nominee at the special meeting. Q18. What is a proxy? A18. A proxy is your legal designation of another person, referred to as a “proxy,” to vote your shares of Gilman common stock. The written document describing the matters to be considered and voted on at the special meeting is called a “proxy statement.” The document used to designate a proxy to vote your shares of Gilman common stock is called a “proxy card.” Gilman’s board of directors has designated Ted Finkelstein, Vice President, Secretary and General Counsel and Maureen Abbate, Chief Accounting Officer, and each of them singly, with full power of substitution, as proxies for the special meeting. 4 Table of Contents Q19. What is the difference between holding shares as a stockholder of record and in nominee or “street name”? A19. If your shares of Gilman common stock are registered directly in your name with Gilman’s transfer agent, Corporate Stock Transfer, you are considered, with respect to those shares of Gilman common stock, as the “stockholder of record.” This proxy statement/prospectus and your proxy card have been sent directly to you by Gilman. If your shares of Gilman common stock are held through a bank, brokerage firm or other nominee, you are considered the beneficial owner of shares of Gilman common stock held in nominee or “street name.” In that case, this proxy statement/prospectus has been forwarded to you by your bank, brokerage firm or other nominee who is considered, with respect to those shares of Gilman common stock, the stockholder of record. As the beneficial owner of shares of Gilman common stock held in nominee or “street name,” you have the right to direct your bank, brokerage firm or other nominee how to vote your shares of Gilman common stock by following their instructions for voting. Q20. If my shares of Gilman common stock are held in nominee or “street name” by my bank, brokerage firm or other nominee, will my bank, brokerage firm or other nominee vote my shares of Gilman common stock for me? A20. Your bank, brokerage firm or other nominee will only be permitted to vote your shares of Gilman common stock if you instruct it how to vote. You should follow the instructions provided by your bank, brokerage firm or other nominee regarding the voting of your shares of Gilman common stock. If you do not instruct your bank, brokerage firm or other nominee to vote your shares of Gilman common stock, your shares of Gilman common stock will not be voted and the effect will be the same as a vote “AGAINST” the proposal to adopt the merger agreement. Your unvoted shares of Gilman common stock will not have an effect on approval of the advisory proposal regarding “golden parachute” compensation or the proposal to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies. Q21. Can I change my vote after I have delivered my proxy? A21. Yes. You can change your vote at any time before your proxy is voted at the special meeting. You can do this in one of three ways: First, you can revoke your proxy by giving written notice of revocation. Second, you can submit a new proxy bearing a later date. If you choose either of these two methods, you must submit your notice of revocation or your new proxy to the secretary of Gilman, before the special meeting. If your shares of Gilman common stock are held through a bank, brokerage firm or other nominee, please contact your bank, brokerage firm or other nominee as to its procedures for the revocation of your instructions and/or the giving of new instructions on how to vote the shares held by it on your behalf. Third, if you are a holder of record, you can attend the special meeting and vote in person. Simply attending the special meeting, however, will not revoke your proxy. Please note that if your shares are held through a bank, brokerage firm or other nominee, and you wish to vote in person at the special meeting, you must bring to the meeting a letter from the bank, brokerage firm or other nominee confirming your beneficial ownership of the shares to be voted. Q22. If a Gilman stockholder gives a proxy, how will its shares of Gilman common stock be voted? A22. The individuals named on the enclosed proxy card, as your proxies, will vote your shares of Gilman common stock in the way that you indicate. If you properly sign your proxy card but do not mark the boxes showing how your shares of Gilman common stock should be voted on a matter, the shares represented by your properly signed proxy will be voted “FOR” the proposal to adopt the merger agreement, “FOR” the approval of the nonbinding advisory proposal regarding “golden parachute” compensation and “FOR” the proposal to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies. 5 Table of Contents Q23. How are votes counted? A23. With respect to the proposal to adopt the merger agreement, you may vote “FOR”, “AGAINST” or “ABSTAIN”. Broker non-votes and votes to “ABSTAIN” will have the same effect as votes “AGAINST” the proposal to adopt the merger agreement. With respect to thenonbinding advisory proposal regarding “golden parachute” compensationand the proposal to adjourn the special meeting, if necessary, to solicit additional proxies, you may vote “FOR”, “AGAINST” or “ABSTAIN”. Broker non-votes will have no effect on this proposal. An abstention will have the same effect as a vote “AGAINST” the adjournment proposal, but will have no effect on the proposal regarding the “golden parachute” compensation, because the vote is advisory only and nonbinding on Gilman. Q24. What are broker non-votes? A24. If your shares of Gilman common stock are held in “street name,” you have the right to direct your bank, brokerage firm or other nominee how to vote your shares by following their instructions for voting. Banks, brokerage firms or other nominees who hold shares in nominee or “street name” for their customers only have the authority to vote on “routine” proposals when they have not received instructions from beneficial owners, and are precluded from exercising their voting discretion with respect to approving non-routine matters, such as the proposal to adopt the merger agreement, the proposal to approve the nonbinding advisory proposal regarding “golden parachute” compensation, and the proposal to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies. As a result, absent specific instructions from the beneficial owner of such shares of Gilman common stock, banks, brokerage firms or other nominees are not empowered to vote those shares of Gilman common stock on non-routine matters. Q25. What do I do if I receive more than one proxy or set of voting instructions? A25. If you hold shares of Gilman common stock in more than one account, you may receive more than one proxy or set of voting instructions relating to the special meeting. These should each be voted or returned separately in accordance with the instructions provided in this proxy statement in order to ensure that all of your shares of Gilman common stock are voted. Q26. What happens if I sell my shares of Gilman common stock before the special meeting? A26. The record date for stockholders entitled to vote at the special meeting is earlier than both the date of the special meeting and the consummation of the merger. If you transfer your shares of Gilman common stock after the record date but before the special meeting, unless special arrangements (such as provision of a proxy) are made between you and the person to whom you transfer your shares and each of you notifies Gilman in writing of these special arrangements, you will retain your right to vote such shares at the special meeting, although, unless otherwise agreed, you have transferred the right to receive the merger consideration to the person to whom you transfer your shares. Q27. How can I exchange my shares of Gilman? A27. Computershare Trust Company will act as exchange agent and will forward detailed instructions to you regarding the surrender of your share certificates, together with a letter of transmittal, promptly after the merger is completed. You should not submit your certificates to Computershare Trust Company. 6 Table of Contents Q28. Should Gilman stockholders send in their stock certificates now? A28. No. After Gilman complete the merger, National or its exchange agent, Computershare Trust Company, will send Gilman stockholders written instructions to exchange their Gilman common stock for National common stock. Q29. What do I need to do now? A29. After carefully reading and considering the information contained in this proxy statement/ prospectus, please respond by completing, signing and dating your proxy card or voting instructions and returning it in the enclosed postage paid envelope. In order to assure that Gilman obtains your vote, please deliver your proxy as instructed even if you plan to attend the meeting in person. If you hold shares registered in the name of a broker, bank or other nominee, that broker, bank or other nominee has enclosed, or will provide, instructions for directing your broker, bank or other nominee how to vote those shares Q30. What rights do I have if I oppose the merger? A30. Stockholders of record as of the record date are entitled to exercise appraisal rights under Delaware law by following the procedures and satisfying the requirements specified in Section 262 of the DGCL. A copy of Section 262 is attached as Annex E to this proxy statement/prospectus. Q31. Who can help answer my questions? A31. If you are a stockholder of Gilman and have any questions about the merger or how to submit your proxy, or if you need additional copies of the proxy statement/prospectus or the enclosed proxy card or voting instructions, you should contact: Ted Finkelstein, Vice President, Secretary and General Counsel Gilman Ciocia, Inc. 11 Raymond Avenue Poughkeepsie, NY 12603 Telephone: (845) 485-5278 7 Table of Contents SUMMARY This summary highlights selected information contained elsewhere in this proxy statement/ prospectus. It may not contain all of the information that may be important to you. Before voting, you should carefully read the entire proxy statement/prospectus, the appendices and other documents to which this proxy statement/prospectus refers in their entirety to fully understand the merger agreement and the transactions contemplated by the merger agreement. The Companies National Holdings Corporation (See page 107) National Holding Corporation 120 Broadway, 27th Floor New York, New York 10271 Telephone: (212) 417-8000 National Holdings Corporation, a Delaware corporation organized in 1996, is a financial services organization, operating primarily through its wholly-owned subsidiaries, National Securities Corporation (“National Securities” or “NSC”) and vFinance Investments, Inc. (“vFinance Investments”) (collectively, the “Broker-Dealer Subsidiaries”). The Broker-Dealer Subsidiaries conduct a national securities brokerage business through their offices in New York, New York, Boca Raton, Florida, and Seattle, Washington. Through its Broker-Dealer Subsidiaries, National (1) offers full service retail brokerage to approximately 39,000 high net worth individual and institutional clients, (2) provides investment banking, merger and acquisition and advisory services to micro, small and mid-cap high growth companies, and (3) engages in trading securities, including making markets in over 5,800 securities, providing liquidity in both foreign and domestic issues on a variety of exchanges and also providing execution and technical analysis in the United States Treasury marketplace. The Broker-Dealer Subsidiaries are introducing brokers and clear all transactions through clearing organizations on a fully disclosed basis. They are registered with the SEC, are members of the FINRA, Securities Investor Protection Corporation (“SIPC”) and are also members of the National Futures Association (“NFA”). National’s brokers operate primarily as independent contractors. An independent contractor registered representative who becomes an affiliate of a Broker-Dealer Subsidiary typically establishes his own office and is responsible for the payment of expenses associated with the operation of such office, including rent, utilities, furniture, computer and other equipment, stock quotation machines, software and general office supplies. The independent contractor registered representative is entitled to retain a higher percentage of the commissions generated by his sales than an employee registered representative at a traditional employee-based brokerage firm. This arrangement allows National to operate with a reduced amount of fixed costs and lowers the risk of operational losses for lower or non-production. National’s wholly-owned subsidiary, National Asset Management, Inc., a Washington corporation (“NAM”), is a federally-registered investment advisor providing asset management advisory services to high net worth clients for a fee based upon a percentage of assets managed. National’s wholly-owned subsidiary, National Insurance Corporation, a Washington corporation (“National Insurance”), provides fixed insurance products to its clients, including life insurance, disability insurance, long term care insurance and fixed annuities. National Acquisition Corporation National Acquisition Corporation 120 Broadway, 27th Floor New York, New York 10271 Telephone: (212) 417-8000 8 Table of Contents National Acquisition Corporation, a Delaware corporation, or Merger Sub, was formed by National solely for the purpose of entering into the merger agreement and completing the transactions contemplated by the merger agreement. Upon the completion of the merger, Merger Sub will cease to exist and Gilman will continue as the surviving corporation of the merger as a wholly-owned subsidiary of National. Gilman Ciocia, Inc. (See page 140) Gilman Ciocia, Inc. 11 Raymond Avenue Poughkeepsie, New York 12603 Telephone: (845) 485-5278 Gilman Ciocia, Inc, a Delaware corporation, was founded in 1981. Gilman provides federal, state and local tax preparation services to individuals, predominantly in the middle and upper income tax brackets, accounting services to small and midsize companies and financial planning services, including securities brokerage, investment management services, insurance and financing services. As of August 7, 2013, Gilman had 26 offices operating in three states (New York, New Jersey, and Florida). Gilman’s financial planning clients are generally introduced to Gilman through its tax return preparation services, accounting services and educational workshops. Gilman believes that its tax return preparation and accounting services are inextricably intertwined with its financial planning activities and that overall profitability will depend, in part, on the two channels “leveraging off each other” since many of the same processes, procedures and systems support sales from both channels. Accordingly, Gilman’s management views and evaluates Gilman as one segment. Gilman also provides financial planning services through approximately 26 independently owned and operated offices in 8 states. All of Gilman’s planners are employees or independent contractors of Gilman and registered representatives of Prime Capital Services, Inc. (“PCS”), Gilman’s wholly-owned subsidiary. PCS conducts a securities brokerage business providing regulatory over-sight and products and sales support to its registered representatives, who sell investment products and provide services to their clients. PCS earns a share of commissions from the services that the financial planners provide to their clients in transactions for securities, insurance and related products. PCS is a registered securities broker-dealer with the SEC and a member of FINRA. Gilman also has a wholly-owned subsidiary, Asset & Financial Planning, Ltd. (“AFP”), which is registered with the SEC as an investment advisor. Almost all of Gilman’s financial planners are also authorized agents of insurance underwriters. Gilman has the capability of processing insurance business through PCS and Prime Financial Services, Inc. (“PFS”, a wholly-owned subsidiary), which are licensed insurance brokers, as well as through other licensed insurance brokers. Gilman is a licensed mortgage broker in the State of New York and through GC Capital Corp, its wholly-owned subsidiary, licensed to conduct a mortgage brokerage business in the State of Florida. The Merger (See page 44) National and Gilman have entered into a merger agreement that provides for the merger of Gilman and a wholly-owned subsidiary of National. As a result of the merger, Gilman will become a wholly-owned subsidiary of National. The Merger Agreement (See page 92) A copy of the merger agreement is attached as Annex A to this proxy statement/prospectus. National and Gilman encourage you to read the entire merger agreement carefully because it is the principal document governing the merger. 9 Table of Contents What you will Receive in the Merger (See page 92) All of the outstanding shares of Gilman common stock, par value $0.01 per share, outstanding as of the effective time will be exchanged for a total of up to 24,000,000 shares (subject to rounding for fractional shares) of National common stock which equates to an exchange ratio of 0.248843451 shares of National common stock for each share of Gilman common stock. Pursuant to the terms of the merger agreement, immediately prior to closing of the merger, the outstanding indebtedness of Gilman may not exceed $5,400,000, which shall exclude any capital leases, leasehold improvements, insurance premium financing and financing of the AT&T equipment lease of Gilman or its subsidiaries, and any amounts in excess of $5,000,000 and up to $5,400,000 (the “Difference”) shall cause a reduction in the number of shares of National common stock issued under the merger agreement, such reduction in share amount equal to the quotient of the Difference and $0.30 (subject to equitable adjustment for any stock split, dividend recapitalization and the like). By way of example, if Gilman’s outstanding indebtedness were $5,400,000 immediately prior to closing, this would have the effect of reducing the exchange ratio to approximately 0.23501881466 of a share of National common stock per share of Gilman common stock. Treatment of Stock Options and Warrants (See page 72) At the effective time of the merger, there will be no options or warrants to purchase Gilman common stock outstanding and National shall issue five-year options to purchase 1,750,000 shares of National common stock to certain employees and independent contractors of Gilman at an exercise price of $0.50 per share. Recommendation of the Gilman’s Board of Directors (See page 65) The Gilman board of directors approved the merger agreement, and declared it to be advisable, fair to and in the best interests of Gilman and its stockholders, and recommend that all stockholders vote “FOR” the adoption of the merger agreement. Gilman’s board of directors considered a number of factors in determining to approve and adopt the merger agreement and the merger. These considerations are described in the section entitled “Proposal I — The Merger — Gilman’s Reasons for the Merger and Recommendations of Gilman’s Board of Directors” starting on page 65. Opinion of Gilman’s Financial Advisor (See page 67) Cassel Salpeter & Co., LLC (“Cassel Salpeter,”) an investment banking firm, rendered its oral opinion to the Gilman board of directors on June 19, 2013 (which was subsequently confirmed in writing by delivery of Cassel Salpeter’s written opinion dated the same date) as to, as of June 19, 2013, the fairness, from a financial point of view, to the holders of Gilman common stock of the exchange ratio in the merger pursuant to the merger agreement. For purposes of Cassel Salpeter’s opinion, Cassel Salpeter was advised that the exchange ratio of 0.248843451 shares of National common stock per share of Gilman common stock was subject to adjustment as provided in the merger agreement. For purposes of its analysis and opinion, Cassel Salpeter relied upon and assumed, at Gilman management’s direction, that the adjustment would reduce the exchange ratio to 0.241931133 of a share of National common stock per share of Gilman common stock. The opinion was provided for the use and benefit of the Gilman board in connection with its consideration of the merger and only addressed, as of the date of the opinion, the fairness, from a financial point of view, to the holders of Gilman common stock of the exchange ratio in the merger pursuant to the merger agreement and did not address any other aspect or implication of the merger. The summary of Cassel Salpeter’s opinion in this proxy statement/prospectus is qualified in its entirety by reference to the full text of the written opinion, which is included as Annex C to this proxy statement/prospectus and sets forth the procedures followed, assumptions made, qualifications and limitations on the review undertaken and other matters considered by Cassel Salpeter in preparing its opinion. However, neither Cassel Salpeter’s written opinion nor the summary of its opinion and the related analyses set forth in this joint proxy statement/prospectus are intended to be, and do not constitute, advice or a recommendation to any stockholder as to how such stockholder should act or vote with respect to any matter relating to the proposed merger. 10 Table of Contents Opinion of National’s Financial Advisor (See page 49) Houlihan Capital, LLC ("Houlihan"), an investment banking firm, rendered its oral opinion to the National board of directors on June 20, 2013 (which was subsequently confirmed in writing by delivery of Houlihan’s written opinion dated the same date) as to the fairness, from a financial point of view, of the merger consideration provided for in the merger pursuant to the merger agreement. The opinion was provided for the use and benefit of the National’s board of directors in connection with its consideration of the merger and only addressed the fairness to holders of National common stock, from a financial point of view, of the merger consideration provided for in the merger pursuant to the merger agreement, as of the date of the opinion, and did not address any other aspect or implication of the merger. The summary of this opinion in this proxy statement/prospectus is qualified in its entirety by reference to the full text of the written opinion, which is included as Annex D to this proxy statement/prospectus and sets forth the procedures followed, assumptions made, qualifications and limitations on the review undertaken and other matters considered by Houlihan in preparing its opinion. However, neither Houlihan’s written opinion nor the summary of its opinion and the related analyses set forth in this proxy statement/prospectus are intended to be, and do not constitute, advice or a recommendation to any stockholder as to how such stockholder should act or vote with respect to any matter relating to the proposed Interests of Directors and Executive Officers in the Merger (See page 73) Some of the directors and executive officers of National and Gilman have interests in the merger that are different from, or are in addition to, the interests of their stockholders. These interests include the following: ● as of August 7, 2013, directors and executive officers of Gilman and their affiliates beneficially owned approximately 76.7% of the outstanding shares of Gilman common stock; ● following the effective time of the merger, National will appoint two persons nominated by the Gilman board of directors and reasonably acceptable to National to serve as Class I members of the National board of directors and to nominate such persons for election at the next election of Class I directors of National; ● continued directors' and officers' liability insurance coverage for three years following the effective time of the merger and indemnification coverage for Gilman's current officers and directors as provided under Gilman's certificate of incorporation and bylaws; ● each of Michael Ryan (Gilman’s Chief Executive Officer and President), Carole Enisman (former Executive Vice President of Operations and Michael Ryan’s wife), Ted Finkelstein (Gilman’s Vice President, General Counsel and Secretary), Edward Cohen (Gilman director), Fredrick Wasserman (Gilman director), John Levy (Gilman director), Allan Page (Gilman director), James Ciocia (Gilman director), Prime Partners II, LLC (company controlled by Michael Ryan), Prime Partners, Inc. (company controlled by Michael Ryan), Wynnefield Partners Small Cap Value L.P. I, Wynnefield Partners Small Cap Value L.P., Wynnefield Small Cap Value Offshore Fund, Ltd. and Dennis Conroy (Gilman’s former Chief Accounting Officer) (each a “voting stockholder” and collectively, the “voting stockholders”) have each entered into a voting and support agreement with National, Merger Sub and Gilman, under which they agreed, among other things, to vote certain shares of Gilman common stock as to which they have the right to vote (58,439,849 shares, or 60.3% of the outstanding shares of Gilman common stock on the record date) in favor of the adoption of the merger agreement and approval of the merger and the other transactions contemplated by the merger agreement, subject to their right to approve a superior proposal. ●
